Title: John A. G. Davis to James Madison, 21 August 1829
From: Davis, John A. G.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charlottesville
                                
                                Aug. 21. 1829.
                            
                        
                         
                        I have delayed sending you a copy of the proceedings of the Visitors at their last meeting, much longer than
                            I ought, in consequence of my having been since constantly and laboriously occupied in assisting Mr. Randolph to prepare
                            his grandfather’s works for the press. I was the less uneasy at the delay, from supposing that Dr. Dunglison had carried
                            you, as he told me he should, the sketch of the proceedings which I furnished him; but which, as I have recently
                            ascertained, he forgot to do. A copy of them, with the reports of the Bursar & Proctor accompany this. I have
                            prepared it in the form of which Mr. Trist seems to have adopted; but since doing so, it has occurred to me, that you may
                            wish to see the reports of the committees of Inspection & Finance. If so, and you will be so good as to drop me a
                            line, I will send them immediately.
                        I avail myself of this occasion to say, that any services I can render to relieve you in the discharge of
                            such of your official duties as I may be competent to assist you in, will be cheerfully afforded; and I hope you will call
                            on me without hesitation. Accept assurances of the great respect and regard with which I am Yr’s &c.
                        
                            
                                J. A. G. Davis.
                            
                        
                    